Citation Nr: 1751865	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder (claimed as right shoulder strain and instability).

2.  Entitlement to service connection for a left shoulder disorder (claimed as left shoulder strain and instability).

3.  Entitlement to service connection for a gastrointestinal disorder (claimed as gastroenteritis).

4.  Entitlement to service connection for sleep apnea with sleep disturbance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 2002 to May 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A notice of disagreement (NOD) was received in August 2010.  A statement of the case (SOC) was furnished in January 2012.  A substantive appeal (VA Form 9) was received in January 2012.  A supplemental statement of the case (SSOC) was furnished in June 2016.  

In a July 2016 VA Form 9, the Veteran checked box stating that he had read the SOC and SSOC that he has received, and that he was only appealing the issues of (1) entitlement to service connection for a right shoulder disorder, (2) entitlement to service connection for a left shoulder disorder, (3) entitlement to service connection for gastroenteritis, and (4) entitlement to service connection for sleep apnea.  Accordingly, the issues on appeal are as listed on the cover sheet.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a right shoulder disorder, entitlement to service connection for a left shoulder disorder, and entitlement to service connection for gastroenteritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of sleep apnea, and the record does not contain a recent diagnosis of such prior to the Veteran's filing of a claim.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a); 38 C.F.R.     § 3.159(b).  These notice requirements were accomplished in a letter sent in May 2009 prior to the rating decision.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  Here, the Veteran's service treatment records, military personnel records and post-service treatment records, and the reports of VA examinations have been associated with the claims file.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).

Generally, in order to prove service connection, there must evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Sleep Apnea

The Veteran seeks entitlement to service connection for sleep apnea.  However, as will be discussed below, the record fails to reflect a diagnosis of sleep apnea at any point during the appeal period or recently prior to filing his claim.

A Medical Board Narrative Summary, dated in October 2007, revealed that the Veteran had a history of excessive daytime sleepiness and that he often slipped out of work to sleep in his car.  

In October 2007, the Veteran was evaluated at a sleep clinic.  The medical report revealed a list of suspected problems to include a general notation of "sleep disorders" and more specific notations of "sleep apnea" and "primary insomnia with sleep apnea."  A multiple sleep latency test (MSLT) consisting of five naps was conducted.  The examiner diagnosed the Veteran with narcolepsy.

In a May 2009 Report of Contact, by telephone call, the Veteran was asked about his release from service date.  The Veteran revealed that he was medically retired from the military due to his service-connected narcolepsy.  The Veteran also revealed that had a sleep study of record but was issued no continuous positive airway pressure (CPAP) machine.

Review of service treatment records and VA treatment records similarly reflects no current diagnosis of sleep apnea.

In May 2009, the Veteran was scheduled for a VA examination for evaluation for sleep apnea, as well as other claimed conditions.  A letter dated May 2009 was also sent to the Veteran requesting additional evidence to support his claim.

In an August 2010 Notice of Disagreement (NOD), the Veteran stated that he missed his examination appointment due to his employer sending him out of state for onsite work.  He also stated that during that time, he had no access to his personal e-mail or calendar.

In May 2016, the Veteran was scheduled for another VA examination to evaluate his claimed sleep disorder by way of a sleep study.  The examination notice letter was sent to the Veteran and a courtesy copy was sent to his representative.

The Veteran was provided an SSOC in June 2016 which also detailed that his claim for service connection for sleep apnea was denied because he did not report to the previously scheduled VA examination.  

In a VA Form-9, dated in July 2016, the Veteran stated that he did not show up for the examination because he did not receive correspondence from VA and was therefore unaware of his appointment.  He stated that he double-checked all mail that he received in the month of June and found no such notification.  He also stated that he never received a phone call.  

In a Statement of Accredited Representative in Appealed Case, dated in August 2016, the Veteran's representative reported that the Veteran did not reschedule his examination report because he was unaware of his right to reschedule.   

VA regulations provide that when a claimant fails to report for a scheduled medical examination, in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

The United States Court of Veterans Affairs (Court) has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

In this case, there is no indication in the record that mail was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  Additionally, no mail was returned.  Nor has the Veteran provided any rationale showing good cause explaining why he failed to report for the examination. 

The Board recognizes that a notice letter regarding the scheduled VA examination is not of record.  However, the report from the VA medical facility notes that the Veteran failed to report for the scheduled examination, and there is otherwise no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Furthermore, the June 2016 SSOC also informed the Veteran of his failure to report and there was no showing of good cause in the record for his failure to report.  In short, the evidence shows that the Veteran failed without good cause to report for his VA examination.  For these reasons, the Board finds that the claim of service connection must be rated on the evidence of record as contemplated by the provisions of 38 C.F.R. § 3.655(b).

Aside from the Veteran's failure to report to the scheduled examination, the Board has also considered the Veteran's lay statements.  The Board acknowledges the Veteran's assertion that he has sleep apnea that is related to service.

Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a layperson or the presence of symptoms of a disability that are subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1373 (Fed. Cir. 2007).  However, the diagnosis and etiology of sleep apnea involves complex medical issues that are not capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App, 465, 469-70.  The Veteran has not been shown to possess the type of medical expertise that would be necessary to provide a competent opinion as to the diagnosis and etiology of his sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Accordingly, as the record evidence fails to demonstrate that the Veteran has a diagnosis of sleep apnea, the first element of service connection, i.e., a current disability, is not meet.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against service connection for sleep apnea, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea with sleep disturbance is denied.


REMAND

The Veteran also contends that he is entitled to service connection for a right shoulder disorder (claimed as right shoulder strain and instability), service connection for a left shoulder disorder (claimed as left shoulder strain and instability), and a gastrointestinal disorder (claimed as gastroenteritis).  Upon review, the Board is of the opinion that further AOJ action on these claims is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Bilateral Shoulders

The service treatment records reveal that in March 2001 the Veteran was seen for an onset of pain to his right humerus; no history of trauma was indicated.  At that time, x-rays of the right humerus were taken, the results of which revealed no acute fracture, dislocation, or significant bony articular or soft tissue abnormality.  Impression was of a right humerus was without radiographic abnormality.

In January 2003, the Veteran complained of left shoulder pain after he injured it while reaching behind him.  At that time, the Veteran related complaints of a dislocated left shoulder, which he reduced himself, and diffuse pain.  X-rays of left shoulder were taken; the impressions were of no significant bone, joint, or soft tissue abnormalities; normal glenohumeral articulation; and no evidence of Hill-Sachs or Bankart lesions.

In a Pre-Deployment Health Record, dated in March 2005, the Veteran related a history of swollen and painful joints, broken bones, and related that he did not know if he has had a painful or "trick" shoulder or elbow.  Upon elaboration, the swollen and painful joints were identified as a tennis elbow after playing racket ball; and the broken bones were identified as a broken finger of the right hand and toes from childhood.  No bone, joint, or other deformity was indicated.

In 2007, several buddy statements were provided.  The statements detailed how the Veteran injured his shoulder in September 2007 when jumping on a trampoline and later in November 2007 while playing unity basketball.  Additionally, a comrade reported that he observed the Veteran's shoulder separation following a collision while engaged in Unit fitness activities.  The comrade reported that the Veteran was able to work it back into the socket and was escorted to the emergency room where no actions were taken beyond x-rays and medication being given.  The comrade spoke with the Veteran and the Veteran conveyed that it was preexisting condition.  Another buddy statement, provided by the Veteran's relative, indicated that he personally observed the Veteran dislocate his shoulder and observed the subsequent pain that he had to deal with on several occasions.  The last buddy statement, also provided by relatives, noted that the Veteran's shoulders come out of their sockets and that he experiences extreme pain when it occurs.

Within the Record of Medical Care, dated in October 2007, the Veteran cited problems with joint pain, localized in the shoulder.

VA conducted an examination of the Veteran in June 2016.  The Veteran related that he dislocated his right shoulder during basic training and tried to reset it and that two years later, the same condition occurred in his left shoulder.  The Veteran reported that imaging studies of both shoulders were last performed in 2008.  The Veteran conveyed that his symptoms, at the time of the examination, included tingling in both hands and arms and clicking noises when raising his arms above his head.  He also stated that he dislocated each shoulder at least 36 times and rates the pain 10 out of 10.  In regard to treatment, the Veteran reported that he self manipulates his shoulders due to the pain.  The Veteran also reported that he had functional loss resulting in a decreased range of motion of both shoulders.  

Upon examination of both shoulders, there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of muscle atrophy or ankylosis.  There was objective evidence of crepitus in the left shoulder, but none in the right.  The range of motion for both shoulders was flexion was to 180 degrees, abduction to 160 degrees, and external and internal rotation were to 90 degrees.  Pain was noted on exam, but it did not result in or cause functional loss.  There was evidence of pain with weight bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions.  Shoulder instability, dislocation, or labral pathology was suspected, and there was a history of mechanical symptoms of both shoulders.  There was no history of recurrent dislocation of the glenohumeral joint, and there were negative results for crank apprehension and relocation test.  The examiner commented that the Veteran's reports of recurrent dislocation of both shoulders were subjective.  Imaging studies of the shoulders were performed, the results of which were interpreted as showing no degenerative and traumatic arthritis.  The examiner indicated a diagnosis of bilateral shoulder strain.  The examiner opined that the claimed condition of a bilateral shoulder disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner explained that during service, the condition was acute only; that there is no evidence of chronicity of care; and that a nexus has not been established.

Having reviewed the entire record and examination report, the Board finds that additional development is required before the claim may be adjudicated on the merits.  Specifically, while the VA examiner indicated a diagnosis of bilateral shoulder strain, the examiner does not address whether this bilateral shoulder condition is related in any way to the Veteran's described injury to, and symptoms of pain in right and left shoulders noted in service.

Gastrointestinal Disorder

In a March 2005 Adult Preventive and Chronic Care Flowsheet, gastroenteritis was noted with an onset as early as July 2005.  There was no evidence for specific treatment.  In August 2005 and in February 2006, a notation for a possible problem included gastroenteritis.  Within an October 2007 Chronological Record of Medical Care report, completed in conjunction with a sleep study, the Veteran cited problems with gastroenteritis, and cited the same complaints in June 2007.

In June 2016, the Veteran was examined by VA.  Following a review of the Veteran's VA e-folder and an in-person examination, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner stated, "Symptoms are subjective only. Objective exam is normal.  There is no objective evidence of a chronic condition.  A nexus has not been established." 

Having reviewed the entire record, examination report, and medical opinion, the Board finds that additional development is required before the claim for gastroenteritis may be adjudicated on the merits.  Specifically, the June 2016 examination report needs clarification and must be returned for further medical guidance as to whether the Veteran currently suffers from a gastrointestinal disorder; and if so, whether such disorder had its onset in service, or is related in any way to the Veteran's period of service, based on the entries of gastroenteritis noted during service.

Accordingly, the case is REMANDED for the following action:

1.  Offer the Veteran the opportunity to identify and submit any additional evidence relevant to the right and left shoulder and a gastrointestinal condition.  Obtain all VA and non-VA records sufficiently identified by the Veteran and that have not been obtained already.  Specifically request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding relevant private (non-VA) records.

If the Veteran responds, assist him in obtaining additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses should be associated with the claims file.  If any records sought are not obtained, explain the efforts taken to obtain them and describe further action to be taken.

2.  After completion of the above actions to the extent possible, schedule the Veteran for a VA examination of the right and left shoulders by an appropriate medical professional.

* Request the examiner to review the claims file including the service treatment records.  

* Request the examiner to perform an examination of the right and left shoulders including any additional tests or studies, to include x-rays, and provide the diagnosis of any right and left shoulder disorder, which is found on diagnostic testing and examination.  Please specify the diagnoses.

The examiner is asked to provide an opinion addressing the following questions:

* Does the Veteran suffer from a right and left shoulder disorder?  If so, please identify the diagnosis.

* For each right shoulder disorder and left shoulder disorder diagnosed, to include right and left shoulder strain, is it at least as likely as not (50 percent probability or greater) that such disorder was caused by or results from any incident that occurred during, taking into account the Veteran's description of right and left shoulder injury and pain noted in service, as well as the lay observations from the individuals as noted in service treatment records?

A fully articulated medical rationale for each opinion requested is to set forth in the medical report.  The examiner is asked to discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

3.  After completion of the above actions to the extent possible, schedule the Veteran for a VA gastrointestinal examination by an appropriate medical professional.

* Request the examiner to review the claims file including the service treatment records.  

* Request the examiner to perform a gastrointestinal examination including any test or studies deemed warranted, and provide the diagnosis of any gastrointestinal disorder, which is found on diagnostic testing and examination.  Please specify the diagnosis.

The examiner is asked to provide an opinion addressing the following questions:

* Does the Veteran suffer from a gastrointestinal disorder?  If so, please identify the diagnosis.

* For each gastrointestinal disorder diagnosed, to include gastroenteritis, is it at least as likely as not (50 percent probability or greater) that such disorder was caused by or results from any incident that occurred during, taking into account the entries of gastroenteritis noted in the service treatment records?

A fully articulated medical rationale for each opinion requested is to set forth in the medical report.  The examiner is asked to discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

4.  After the development requested above has been completed, review the file and ensure that all development sought in this Remand is completed.  Thereafter, re-adjudicate the claims of service connection for a right and left shoulder disorder and a gastrointestinal disorder.  If the determination remains adverse to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


